NOT FOR FULL-TEXT PUBLICATION
                                  File Name: 13a0355n.06                               FILED
                                                                                    Apr 10, 2013
                                           No. 12-3404                       DEBORAH S. HUNT, Clerk
                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT

                                                     )
                                                     )
In re: DON NELL HAWKINS,                             )      ON APPEAL FROM THE
                                                     )      UNITED STATES DISTRICT
       Movant.                                       )      COURT FOR THE NORTHERN
                                                     )      DISTRICT OF OHIO
                                                     )



       Before: MARTIN and SUTTON, Circuit Judges; HOOD, District Judge.*


       PER CURIAM.         Don Nell Hawkins, a pro se federal prisoner, seeks this Court’s

authorization to file a second or successive 28 U.S.C. § 2255 motion to vacate his sentence.

       In 2007, Hawkins pleaded guilty to two counts of distributing cocaine base and one count of

possession with the intent to distribute cocaine base. He was sentenced to 240 months of

imprisonment. This Court affirmed his convictions and the United States Supreme Court denied

certiorari. In January 2009, Hawkins filed a § 2255 motion challenging his convictions on several

grounds. The district court denied the motion, and this Court denied Hawkins a certificate of

appealability.

       In 2010, Hawkins filed a request for this Court’s authorization to file a second or successive

§ 2255 motion, arguing that his counsel provided ineffective assistance and that he was denied his

rights under the Speedy Trial Act, 18 U.S.C. § 3161. He alleged that his contentions were supported

by United States v. Benitez, 34 F.3d 1489, 1494–95 (9th Cir. 1994), which he had just recently



       *
       The Honorable Joseph M. Hood, United States District Judge for the Eastern District of
Kentucky, sitting by designation.
                                            No. 12-3404
                                                -2-

discovered. We denied the motion for failure to meet the requirements for filing a successive § 2255

motion.

       Hawkins then filed a motion to reopen his § 2255 motion, which the district court transferred

to this Court as a second or successive § 2255 motion filed without this Court’s authorization.

Hawkins now moves this Court for authorization to file a second or successive § 2255 motion.

       Before filing a second or successive motion to vacate in the district court, a federal prisoner

must obtain permission from this Court as provided in 28 U.S.C. §§ 2244, 2255(h); In re Clemmons,
259 F.3d 489, 491 (6th Cir. 2001). Permission will be granted only upon a prima facie showing that

the motion contains a claim based on: “(1) newly discovered evidence that, if proven and viewed

in light of the evidence as a whole, would be sufficient to establish by clear and convincing evidence

that no reasonable factfinder would have found the movant guilty of the offense; or (2) a new rule

of constitutional law, made retroactive to cases on collateral review by the Supreme Court, that was

previously unavailable.” 28 U.S.C. § 2255(h); see also 28 U.S.C. § 2244(b)(3). Any claim that was

presented in a prior § 2255 motion must be dismissed. Charles v. Chandler, 180 F.3d 753, 758 (6th

Cir. 1999).

       Hawkins proposes to argue that 1) his trial counsel was ineffective, and 2) his plea agreement

was void because he entered into the agreement based on the government’s alleged misrepresentation
that the delay in his prosecution did not violate the Speedy Trial Act. He concedes that he already

has raised the ineffective assistance of counsel claim, but he contends that he is entitled to relief

because it is based on a “new equity rule” announced in Martinez v. Ryan, 132 S. Ct. 1309 (2012).

He also contends that his claims were not second or successive and did not constitute an “abuse of

the writ” because he did not learn of the government’s misrepresentation of the law concerning his

right to a speedy trial until 2010, when he learned of the Benitez case.
                                          No. 12-3404
                                              -3-

       To the extent that Hawkins already raised his claims in his prior motion for authorization to

file a second or successive § 2255 motion, they are dismissed. See Charles, 180 F.3d at 758.

Furthermore, neither of Hawkins’ claims meets the requirements of § 2255(h).

       Hawkins’s motion for authorization to file a second or successive § 2255 motion is denied.

His motions to amend and supplement his pleadings are granted.